FILED
                              FOR PUBLICATION                             MAR 19 2013

                                                                      MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



RICHARD D. HURLES,                              No. 08-99032

              Petitioner - Appellant,           D.C. No. 2:00-CV-00118-RCB
                                                District of Arizona,
  v.                                            Phoenix

DORA B. SCHRIRO,
                                                ORDER
              Respondent - Appellee.



Before: PREGERSON, D.W. NELSON, and IKUTA, Circuit Judges.

       The Court takes the respondent’s Motion for Ruling on Respondent-

Appellees’ Petition for Rehearing En Banc and the petitioner’s Motion to remand

pursuant to Martinez v. Ryan, 132 S.Ct. 1309 (2012), under submission. The Court

defers ruling on these motions pending the resolution of Detrich v. Ryan, No. 08-

99001.

       IT IS SO ORDERED.